DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Talebi Fard et al. (Talebi Fard), U.S. Patent Pub. 2019/0394833.
Regarding claims1, 12 and 13, Talebi Fard discloses a method for restricting multi-connectivity functionality of a user equipment (UE), the method comprising: storing a mapping table on a memory of the UE, wherein the mapping table provides assignment information about a respective single access mode assigned to a service requestable by the UE, wherein the respective single access mode is one of multiple access modes; receiving service information about a requested service via a network interface of the UE (0192); comparing, by a process of the UE, the service information to entries of the mapping table, and selecting a single access mode assigned to the requested service; wherein the multi-connectivity functionality of the UE is restricted by: a bypass entity redirecting data traffic associated with the requested service directly to the selected single access mode; or a multipath scheduler scheduling data traffic associated with the requested service to a communication link that corresponds to the selected single access mode (0175, 0180, 0197).
Regarding claim 2, Talebi Fard discloses the method of claim 1, wherein the bypass entity bypasses a multi-path entity of the UE (0175, 0197).
Regarding claim 3, Talebi Fard discloses the method of claim 2, wherein the bypass entity is arranged ahead of the multi-path entity with respect to the direction of the data traffic (0175, 0197).
Regarding claim 4, Talebi Fard discloses the method of claim 1, wherein the mapping table is dynamically updated (0182).
Regarding claim 5, Talebi Fard discloses the method of claim 4, wherein the UE receives a signal to update the mapping table (0182).
Regarding claim 6, Talebi Fard discloses the method of claim 4, wherein the update is provided by an operating system (OS), a vendor or manufacturer of the UE, services, and/or a multi-connectivity provider (0182).
Regarding claim 7, Talebi Fard discloses the method of claim 1, wherein the service information is identified by an application name, a calling Uniform Resource Locator (URL), a protocol, an IP address, an IP subnet, a port and or deep packet inspection, (DPI) (0118, 0120).
Regarding claim 8, Talebi Fard discloses the method of claim 1, wherein the selected single access mode is based on a security level demand of the requested service (0116, 0128).
Regarding claim 9, Talebi Fard discloses the method of claim 1, wherein the UE detects provider information, and wherein the selected single access mode is based on the provider-information (0128).
Regarding claim 10, Talebi Fard discloses the method of claim 1, wherein the entries of the mapping table are based on policy considerations or technical considerations of the network (0128).
Regarding claim 11, Talebi Dard discloses the method of claim 1, wherein the mapping table is converted to become part of an operating system (OS) routing table (0182).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEMICA M. BEAMER whose telephone number is (571)272-7797. The examiner can normally be reached Monday thru Friday; 9:00 AM to 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester G. Kincaid can be reached on 571-272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TEMICA M BEAMER/Primary Examiner, Art Unit 2646